Case 8:20-cv-00656-SVW-LAL Document 35 Filed 07/27/21 Page 1 of 1 Page ID #:2329




   1
   2
   3
   4
   5
   6
                                  UNITED STATES DISTRICT COURT
   7
                                 CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   JAMES JORDAN MCCLAIN,                            Case No. SACV 20-656-SVW (LAL)

  11                                  Petitioner,       JUDGMENT
  12                        v.

  13   ROBERT NEUSCHMID,

  14                                     Respondent.

  15
  16
  17          Pursuant to the Order Accepting Report and Recommendation of United States
  18   Magistrate Judge,
  19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
  20
       DATED: __________________
                July 27, 2021                       _______________________________________
  21                                                HONORABLE STEPHEN V. WILSON
  22                                                UNITED STATES DISTRICT JUDGE

  23
  24
  25
  26
  27
  28
